DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 3/25/2021 in which claims 1, 4, 7, 8, and 10-12 were amended and claims 3, 5, and 6 were cancelled.
Claims 1, 2, 4, and 7-20 remain pending with claims 1, 2, 4, and 7-12 presented for examination and claims 13-20 remaining withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe McKinney Muncy (Reg. No. 32334) on 27 April 2021.

The application has been amended as follows: 

Cancel claims 13-20.
Allowable Subject Matter
Claims 1, 2, 4, and 7-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach in combination a semiconductor device comprising a first conductive pad and a second conductive pad, wherein the first conductive pad is positioned on a top surface of the first conductive body and the second conductive pad is positioned on a top surface of the second conductive body, and including all limitations.
The closest prior art, Kang et al (US 2020/0227359), discloses a semiconductor device (Fig. 1B), comprising: a first conductive body (Fig. 1B; [0025]; left part of 116, to the left of FL); a second conductive body (right part of 116) positioned separate from the first conductive body (Fig. 1B; [0025]); a plurality of liners (162) respectively correspondingly attached to a side surface of the first conductive body and a side surface of the second conductive body (Fig. 1B; [0039]); and a first insulating segment (FL) positioned between the first conductive body and the second conductive body (Fig. 1B; [0041]); wherein the first insulating segment comprises an embedding portion (FL within trench) and an extension portion (FL outside of trench), the embedding portion is positioned between the plurality of liners, and the extension portion is positioned on the embedding portion (Fig. 1B; [0041]); wherein a width of the extension portion is greater than or equal to a horizontal distance between the first conductive body and the second conductive body (Fig. 1B; [0041]). Kang fails to expressly disclose a first conductive pad and a second conductive pad, wherein the first conductive pad is positioned on a top surface of the first conductive body and the second conductive pad is positioned on a top surface of the second conductive body.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813